DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

This communication is in response to Examiner’s Amendment of July 14, 2022.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with JEFFREY K. WEAVER on July 14, 2022.

The application has been amended as follows: 
IN THE CLAIMS
3.	(Currently Amended) The system of claim 1, further comprising a second sensor configured to generate second data, wherein:
the sensor is selected from the group consisting of: a camera, a temperature sensor, a location sensor, an air quality sensor, and a gas sensor, and 
the one or more non-transitory memory devices stores further instructions for controlling the one or more processors to: 
receive and store the second data, and 
determine, based at least in part on the acoustic data and the second data, the source of the acoustics in the environment.
END AMENDMENT


Reason for Allowance

Claims 1-37 are allowable.
The following is an examiner’s statement of reasons for allowance:

Claims 1-37 are allowed for the same reason/s as indicated allowable in the Notice of Allowability Office Action mailed on July 14, 2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are to show the state of art.

U.S. Publication No. 2002/0144537 A1 of SHARP et al, discloses an a system (air monitoring system 100, shown in Figure 8 and described in Paragraphs 0023 and 0091) comprising: a monitoring unit (air monitoring unit 102, shown in Figure 8 and described in Paragraphs 0023 and 0091) positioned within an environment (described in Paragraphs 0091and 0096) and that includes: an air quality sensor (air parameter sensor 220, shown in Figure 8)  configured to generate particle data regarding particles in the environment (described in Paragraphs 0091and 0096), a first communications unit with an antenna configured to transmit data between the monitoring unit and, directly or indirectly (communication control and media interface 168, shown in Figure 8 and described Paragraphs 0060 and 0091), a remote computing unit (website 166, shown in Figure 8), and a controller (control unit 106, shown in Figure 8 and described in Paragraph 0049 and 0057) comprising one or more first processors (central computer and controller 162, shown in Figure 8 and described in Paragraph 0049) and one or more first non-transitory memory devices that store instructions for controlling the one or more first processors (storage of sensor data in some type of nonvolatile memory or storage media, described in Paragraph 0057) to: cause the air quality sensor to generate particle data about particles in the environment, and transmit, using the first communications unit, the particle data generated by the air quality sensor to the remote computing unit (via communication control and media interface 168, shown in Figure 8 and described Paragraphs 0057, 0060 and 0091); and the remote computing unit (166, shown in Figure 8), positioned outside the environment and containing one or more second processors (remote webservers 182, shown in Figure 8), one or more second communications unit (communication media 180, shown in Figure 8), and one or more second non-transitory memory devices (database 174, shown in Figure 8) that stores instructions for controlling the one or more second processors (described in Paragraph 0061) to: receive and store the particle data, and determine, based on the received particle data generated by the air quality sensor, whether a first exposure threshold has been exceeded for the monitoring unit (described in Paragraphs 0021, 0048, 0054 and claim 16).

U.S. Publication No. 2006/0173580 A1 of Desrochers et al, discloses an air monitoring system is disclosed having an air monitoring unit with at least one sensor for measuring data of an air quality parameter and a computer for storing the air quality parameter data received from the sensor. The air monitoring unit may use an installed or a portable system, or a combination of both, for measuring the air quality parameters of interest. A remote data center may be provided, and the data may be uploaded to the data center from the unit by a communications media such as the Internet. Information or instructions may also be downloaded from the data center to the unit via the communications media for controlling or modifying the function of the unit. An expert system may be provided with the air monitoring system for controlling the unit. The information or instructions downloaded to the unit may be generated by the expert system.

U.S. Publication No. 2009/0265037 A1 of Bassa, discloses means for monitoring the levels of air pollution in urban areas for the purpose of optimizing the conditions of airflow ventilation of buildings according to air pollution levels in their area. The invention supplies data in real time regarding local air pollution levels or relative levels, i.e. current air pollution levels in relation to previous ones. The disclosed system and method makes use of the fluctuations in air pollution levels in order to achieve optimal reduction of air pollution levels inside buildings. The system defines optimal times for ventilation in order to achieve a significant and persisting improvement of indoor air quality, in a routine manner, by using measurements of nondeterministic, continuous and effective fluctuations in air pollution levels at the surroundings of each building, specifically in locations which don't include monitoring stations.

U.S. Publication No. 2010/0274366 A1 of Fata et al, discloses a system and a method for controlling and monitoring a system within a facility are disclosed. The system includes a facility component configured to include at least one control point configured to be disposed within a facility and to monitor and control at least one element of the system within the facility; a network component configured to be communicatively coupled to the facility component and configured to process information received from the at least one control point; a remote client component configured to be communicatively coupled to the network component and configured to provide monitoring and control of the facility via the network component and the facility component. The remote client component is configured to receive processed data from the network component and generate instructions to the control point via the network component.

U.S. Publication No. 2016/0202224 A1 of Lloyd, discloses sensors that measure aspects of air, exposing the sensor to the air of interest is beneficial. Various aspects of this disclosure provide a variety of sensor system aspects, including passive and/or active mechanical system components, control processing, etc., that enhance the sensor's exposure to the air of interest. Such sensor system aspects, for example, may comprise air-moving features, air channel features, air flow control features, etc. Example sensors may, for example, include sensors that measure temperature, humidity, gas, pressure, chemical, biological parameters, particles, nanoparticles, spores, pathogens, breath, pollution, carbon monoxide, etc. Accordingly, various aspects of this disclosure provide an air sensor with air flow control. As a non-limiting example, an air sensor system may include mechanical and/or electromechanical features (e.g., MEMS features) to control air flow to an air sensor.

U.S. Patent No. 8,190,367 B2 to Bassa, discloses means for monitoring the levels of air pollution in urban areas for the purpose of optimizing the conditions of airflow ventilation of buildings according to air pollution levels in their area. The invention supplies data in real time regarding local air pollution levels or relative levels, i.e. current air pollution levels in relation to previous ones. The disclosed system and method makes use of the fluctuations in air pollution levels in order to achieve optimal reduction of air pollution levels inside buildings. The system defines optimal times for ventilation in order to achieve a significant and persisting improvement of indoor air quality, in a routine manner, by using measurements of nondeterministic, continuous and effective fluctuations in air pollution levels at the surroundings of each building, specifically in locations which don't include monitoring stations.

U.S. Patent No. 8,781,633 B2 to Fata et al, a system and a method for controlling and monitoring a system within a facility are disclosed. The system includes a facility component configured to include at least one control point configured to be disposed within a facility and to monitor and control at least one element of the system within the facility; a network component configured to be communicatively coupled to the facility component and configured to process information received from the at least one control point; a remote client component configured to be communicatively coupled to the network component and configured to provide monitoring and control of the facility via the network component and the facility component. The remote client component is configured to receive processed data from the network component and generate instructions to the control point via the network component.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/SISAY YACOB/						July 14, 2022           Primary Examiner, Art Unit 2685